


Exhibit 10.31


AMENDMENT NO. 2 AND WAIVER TO AMENDED AND RESTATED
CREDIT AGREEMENT
This Amendment No. 2 and Waiver to Amended and Restated Credit Agreement (this
“Amendment”), dated as of March 3, 2014, is made by and among GRANITE
CONSTRUCTION INCORPORATED, a Delaware corporation (the “Company” and a
“Borrower”), GRANITE CONSTRUCTION COMPANY, a California corporation (“GCC” and a
“Borrower”), GILC INCORPORATED, a California corporation (“GILC” and a
“Borrower”, and together with the Company and GCC, collectively the
“Borrowers”), each of the Guarantors (as defined in the Credit Agreement (as
defined below)) signatory hereto, BANK OF AMERICA, N.A., a national banking
association organized and existing under the laws of the United States (“Bank of
America”), in its capacity as administrative agent for the Lenders (as defined
in the Credit Agreement) (in such capacity, the “Administrative Agent”), and
each of the Lenders signatory hereto.
W I T N E S S E T H:
WHEREAS, each of the Borrowers, Bank of America, as Administrative Agent, and
the Lenders have entered into that certain Amended and Restated Credit Agreement
dated as of October 11, 2012 (as amended by that certain Amendment No. 1 to
Credit Agreement, dated as of May 8, 2013, and as hereby amended and as from
time to time further amended, modified, supplemented, restated, or amended and
restated, the “Credit Agreement”; capitalized terms used in this Amendment not
otherwise defined herein shall have the respective meanings given thereto in the
Credit Agreement as amended hereby), pursuant to which the Lenders have made
available to the Borrowers a revolving credit facility, including a letter of
credit facility and a swing line loan facility; and
WHEREAS, each of the Guarantors has entered into a Guaranty pursuant to which it
has guaranteed certain or all of the obligations of the Borrowers under the
Credit Agreement and the other Loan Documents; and
WHEREAS, the Borrowers have requested that the Administrative Agent and the
Lenders agree to (i) permanently waive any testing of, or compliance by the
Company or any of its Subsidiaries with, the financial covenants set forth in
Sections 7.12(a) and (c) of the Credit Agreement during the period commencing
October 1, 2013 through and including the date of this Amendment, (ii) amend
certain financial covenants in Section 7.12 of the Credit Agreement, and (iii)
revise the form of Compliance Certificate, which the Administrative Agent and
the Lenders party hereto are willing to do on the terms and conditions contained
in this Amendment;
NOW, THEREFORE, in consideration of the premises and further valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:
1.Amendments to Credit Agreement. Subject to the terms and conditions set forth
herein:
a.
Section 7.12(a) of the Credit Agreement is amended by revising such subsection
such that after all such revisions, Section 7.12(a) reads as follows:

(a) Consolidated Tangible Net Worth. Permit Consolidated Tangible Net Worth at
any time on March 31, 2014 or any fiscal quarter-end thereafter to be less than
the sum of (i) $600,000,000 plus (ii) an amount equal to 50% of the Consolidated
Net Income earned in each fiscal quarter ending after March 31, 2014 (with no
deduction for a net loss in any such fiscal quarter) plus (iii) an amount equal
to 50% of the aggregate increases in Consolidated Stockholders’ Equity after
March 31, 2014 by reason of the issuance and sale of capital stock of the
Company.”
(b) Section 7.12(c) of the Credit Agreement is amended by revising such
subsection such that after all such revisions, Section 7.12(c) reads as follows:
“(c) Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio as of
the last day of any fiscal quarter to greater than the ratios set forth below
opposite such period:




--------------------------------------------------------------------------------




Four Fiscal Quarters Ending
Maximum Consolidated Leverage
Ratio
March 31, 2014
3.75 to 1.0
June 30, 2014
3.50 to 1.0
September 30, 2014
3.25 to 1.0
December 31, 2014 and each fiscal quarter thereafter
3.00 to 1.0

; provided that during any Collateral Release Period, the Company shall not
permit the Consolidated Leverage Ratio at any time to be greater than 2.50 to
1.00.”
2.
Amendment to Exhibit D. Subject to the terms and conditions set forth herein,
Exhibit D (Form of Compliance Certificate) to the Credit Agreement is hereby
amended to give effect to such amendments to the Credit Agreement as set forth
in Section 1 above. For ease of reference, Exhibit D, as amended, shall read in
its entirety as attached hereto as Exhibit D.

3.
Waiver. Pursuant to Section 10.01 of the Credit Agreement and subject to the
terms and conditions hereof, the Lenders hereby waive any testing of, or
compliance by the Company or any of its Subsidiaries with, the financial
covenants set forth in Sections 7.12(a) and (c) of the Credit Agreement solely
for the period commencing October 1, 2013 through and including the date of this
Amendment.

The waivers set forth in this Section 3 are limited to the extent specifically
set forth above and shall in no way serve to waive compliance with (i) Sections
7.12(a) and (c) of the Credit Agreement for any other period or (ii) any other
terms, covenants or provisions of the Credit Agreement or any other Loan
Document, or any obligations of the Borrowers or the Guarantors, other than as
expressly set forth above.
4.
Effectiveness; Conditions Precedent. This Amendment and the amendments to the
Credit Agreement and Exhibits and the waivers to the Credit Agreement provided
in Sections 1, 2 and 3 hereof shall be effective as of the date first written
above upon the satisfaction of the following conditions precedent:

a.
the Administrative Agent shall have received counterparts of this Amendment,
duly executed by each Borrower, the Administrative Agent, and the Required
Lenders, which counterparts may be delivered by telefacsimile or other
electronic means (including .pdf);

b.
the Administrative Agent shall have received executed copies of any amendments
and/or waivers to the Permitted Notes Documents, which such amendments and/or
waivers shall be in form and substance reasonably satisfactory to the
Administrative Agent and which shall not contain any provisions or amendments
which relate to any material affirmative or negative covenants or any events of
default or remedies thereunder and the effect of which is to subject the Company
or any of its Subsidiaries to any more onerous or more restrictive provisions;
and

c.
both (i) a consent fee shall have been received by the Administrative Agent for
the account of each Lender executing this Amendment by 5:00 p.m. (New York, New
York time) on March 3, 2014 equal to seven and one-half basis points (7.5 “bps”)
multiplied by each such Lender’s Commitment immediately prior to the effective
date of this Amendment, and (ii) all other fees and expenses of the
Administrative Agent (including the fees and expenses of counsel to the
Administrative Agent) to the extent due and payable under Section 10.04(a) of
the Credit Agreement and for which invoices have been presented a reasonable
period of time prior to the effectiveness hereof shall have been paid in full
(which fees and expenses may be estimated to date without prejudice to final
settling of accounts for such fees and expenses).

5.
Representations and Warranties. In order to induce the Administrative Agent and
the Lenders to enter into this Amendment, the Borrowers represent and warrant to
the Administrative Agent and the Lenders as follows:

a.
The representations and warranties made by the Borrowers in Article V of the
Credit Agreement and in each of the other Loan Documents to which it is a party
are, in each case, true and correct in all material respects on and as of the
date hereof, except to the extent that such representations and warranties
expressly relate to an earlier date;

b.
The Persons appearing as Guarantors on the signature pages to this Amendment
constitute all Persons who are required to be Guarantors pursuant to the terms
of the Credit Agreement and the other Loan Documents, including without
limitation all Persons who became Subsidiaries or were otherwise required to
become Guarantors after the Closing Date, and each of such Persons has become
and remains a party to a Guaranty as a Guarantor;





--------------------------------------------------------------------------------




c.
This Amendment has been duly authorized, executed and delivered by the Borrowers
and the Guarantors and constitutes a legal, valid and binding obligation of such
parties, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other similar laws generally affecting the rights of creditors,
and subject to equitable principles of general application; and

d.
After giving effect to this Amendment, no Default or Event of Default has
occurred and is continuing; and no default or event of default under the
Permitted Notes Documents exists, or would result from the effectiveness of this
Amendment.

6.
Consent of the Guarantors. The Guarantors hereby consent, acknowledge and agree
to the amendments, waivers and other matters set forth herein and hereby confirm
and ratify in all respects the Guaranty to which such Guarantor is a party
(including without limitation the continuation of such Guarantor’s payment and
performance obligations thereunder upon and after the effectiveness of this
Amendment and the amendments, waivers and consents contemplated hereby) and the
enforceability of such Guaranty against such Guarantor in accordance with its
terms.

7.
Entire Agreement. This Amendment, together with all the Loan Documents
(collectively, the “Relevant Documents”), sets forth the entire understanding
and agreement of the parties hereto in relation to the subject matter hereof and
supersedes any prior negotiations and agreements among the parties relating to
such subject matter. No promise, condition, representation or warranty, express
or implied, not set forth in the Relevant Documents shall bind any party hereto,
and no such party has relied on any such promise, condition, representation or
warranty. Each of the parties hereto acknowledges that, except as otherwise
expressly stated in the Relevant Documents, no representations, warranties or
commitments, express or implied, have been made by any party to the other in
relation to the subject matter hereof or thereof. None of the terms or
conditions of this Amendment may be changed, modified, waived or canceled orally
or otherwise, except in writing and in accordance with Section 10.01 of the
Credit Agreement.

8.
Full Force and Effect of Credit Agreement. Except as hereby specifically
amended, waived, modified or supplemented, the Credit Agreement is hereby
confirmed and ratified in all respects and shall be and remain in full force and
effect according to its respective terms.

9.
Governing Law. This Amendment shall in all respects be governed by, and
construed in accordance with, the laws of the State of California applicable to
contracts executed and to be performed entirely within such State, and shall be
further subject to the provisions of Sections 10.14 and 10.15 of the Credit
Agreement.

10.
Enforceability. Should any one or more of the provisions of this Amendment be
determined to be illegal or unenforceable as to one or more of the parties
hereto, all other provisions nevertheless shall remain effective and binding on
the parties hereto.

11.
References. All references in any of the Loan Documents to the “Credit
Agreement” shall mean the Credit Agreement, as amended hereby.

12.
Successors and Assigns. This Amendment shall be binding upon and inure to the
benefit of the Borrowers, the Administrative Agent and each of the Guarantors
and Lenders, and their respective successors, legal representatives, and
assignees to the extent such assignees are permitted assignees as provided in
Section 10.06 of the Credit Agreement.

13.
No Novation. Neither the execution and delivery of this Amendment nor the
consummation of any other transaction contemplated hereunder is intended to
constitute a novation of the Credit Agreement or of any of the other Loan
Documents or any obligations thereunder.

[Signature pages follow.]






--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this instrument to be made,
executed and delivered by their duly authorized officers as of the day and year
first above written.


BORROWERS:


GRANITE CONSTRUCTION INCORPORATED
By: /s/ Jigisha Desai                    
Name: Jigisha Desai                
Title: V.P. Treasurer                


By: /s/ Laurel J. Kreminski                
Name: Laurel J. Kreminski            
Title: Sr. V.P. and CFO                




GRANITE CONSTRUCTION COMPANY
By: /s/ Jigisha Desai                    
Name: Jigisha Desai                
Title: V.P. Treasurer                


By: /s/ Laurel J. Kreminski                
Name: Laurel J. Kreminski            
Title: Sr. V.P. and CFO                




GILC INCORPORATED
By: /s/ Jigisha Desai                    
Name: Jigisha Desai                
Title: V.P. and CFO                


By: /s/ Laurel J. Kreminski                
Name: Laurel J. Kreminski            
Title: President and CEO                






--------------------------------------------------------------------------------




GUARANTORS:


GRANITE CONSTRUCTION INCORPORATED
By: /s/ Laurel J. Kreminski                
Name: Laurel J. Kreminski            
Title: Sr. V.P. and CFO                


By: /s/ Jigisha Desai                    
Name: Jigisha Desai                
Title: V.P. Treasurer                




GRANITE CONSTRUCTION COMPANY
By: /s/ Laurel J. Kreminski                
Name: Laurel J. Kreminski            
Title: Sr. V.P. and CFO                


By: /s/ Jigisha Desai                    
Name: Jigisha Desai                
Title: V.P. Treasurer                




GRANITE CONSTRUCTION NORTHEAST, INC.
By: /s/ Laurel J. Kreminski                
Name: Laurel J. Kreminski            
Title: Sr. V.P. and CFO                


By: /s/ Jigisha Desai                    
Name: Jigisha Desai                
Title: V.P. Treasurer                








--------------------------------------------------------------------------------




INTERMOUNTAIN SLURRY SEAL, INC.
By: /s/ Kathleen Schreckengost                
Name: Kathleen Schreckengost            
Title: V.P. Treasurer                


By: /s/ Darren S. Beevor                    
Name: Darren S. Beevor                
Title: V.P. Controller                


GILC INCORPORATED
By: /s/ Laurel J. Kreminski                
Name: Laurel J. Kreminski            
Title: President and CEO                


By: /s/ Jigisha Desai                    
Name: Jigisha Desai                
Title: V.P. and CFO                


KENNY CONSTRUCTION COMPANY
By: /s/ Ashley M. Stinson                    
Name: Ashley M. Stinson                
Title: V.P.                    


By: /s/ Ryan W. Brady                    
Name: Ryan W. Brady                
Title: V.P.                     






--------------------------------------------------------------------------------




ADMINISTRATIVE AGENT:


By: /s/ Bridgett J. Manduk                
Name: Bridgett J. Manduk                
Title: Vice President                






--------------------------------------------------------------------------------




LENDERS:
BANK OF AMERICA, N.A., as a lender, Swing
Line Lender and L/C Issuer


By: /s/ Arthur Ng                
Name: Arthure Ng            
Title: Vice President            




BANK OF THE WEST


By: /s/ Helen Huang                
Name: Helen Huang            
Title: Vice President            




COMPASS BANK


By: /s/ Erik Velastegui                
Name: Erik Velastegui            
Title: Senior Vice President        




BMO HARRIS BANK N.A.


By: /s/ Jennifer Guidi                
Name: Jennifer Guidi            
Title: Director                






--------------------------------------------------------------------------------




COMERICA BANK


By: /s/ Jeffrey S. Malkiewicz            
Name: Jeffrey S. Malkiewicz        
Title: Relationship Manager        




U.S. NATIONAL ASSOCIATION


By: /s/ Conan Schleicher                
Name: Conan Schleicher            
Title: Senior Vice President        




UNION BANK, N.A.


By: /s/ J. William Bloore                
Name: J. William Bloore            
Title: Senior Vice President        




--------------------------------------------------------------------------------








EXHIBIT D
FORM OF COMPLIANCE CERTIFICATE
Financial Statement Date: , 20__


To:    Bank of America, N.A., as Administrative Agent
Ladies and Gentlemen:


The undersigned refers to that certain Amended and Restated Credit Agreement,
dated as of October 11, 2012 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Credit Agreement”), among
Granite Construction Incorporated, a Delaware corporation (the “Company” and a
“Borrower”), Granite Construction Company, a California corporation (“GCC” and a
“Borrower”), and GILC Incorporated, a California corporation (“GILC” and a
“Borrower”, and together with Company and GCC, collectively, the “Borrowers”),
the financial institutions from time to time party thereto (collectively, the
“Lenders”) and Bank of America, N.A., as Administrative Agent, Collateral Agent,
Swing Line Lender and L/C Issuer (the “Administrative Agent”). Unless otherwise
defined herein, each capitalized term used herein has the meaning assigned
thereto in the Credit Agreement.
The undersigned Responsible Officer of the Company hereby certifies, on behalf
of the Company and not individually, as of the date hereof that s/he holds the
office of ________________ with the Company, that, as such, s/he is authorized
to execute and deliver this Certificate to the Administrative Agent on behalf of
the Company and its Subsidiaries, and that:
1.
Attached hereto or posted on the Company’s website or posted on the website of
the Securities and Exchange Commission at www.sec.gov is:

(a) a consolidated balance sheet of the Company and its Subsidiaries as at the
end of the fiscal year ended [_______________, 20__] (the “Subject Fiscal
Year”), and the related consolidated statements of income or operations,
shareholders’ equity and cash flows for the Subject Fiscal Year, setting forth
in each case in comparative form the figures for the previous fiscal year, all
in reasonable detail, prepared in accordance with GAAP and are not subject to
any qualifications or exceptions as to the scope of the audit nor to any
qualifications and exceptions that are not reasonably acceptable to the Required
Lenders; or
(b) an SEC Form 10-K for the Company (excluding the exhibits thereto) relating
to the fiscal year ended [___________, 20__]; or
(c) a consolidated balance sheet of the Company and its Subsidiaries as at the
end of the fiscal quarter ended [_______________, 201_] (the “Subject Fiscal
Quarter”), and the related consolidated statements of income or operations,
shareholders’ equity and cash flows for the Subject Fiscal Quarter and for the
portion of the Company’s fiscal year then ended, setting forth in each case in
comparative form the figures for the corresponding fiscal quarter of the
previous fiscal year and the corresponding portion of the previous fiscal year,
all in reasonable detail and certified by a Responsible Officer of the Company
as fairly presenting the financial condition, results of operations,
shareholders’ equity and cash flows of the Company and its Subsidiaries in
accordance with GAAP, subject only to normal year-end audit adjustments and the
absence of footnotes; or
(d) an SEC Form 10-Q for the Company (excluding the exhibits thereto) relating
to the fiscal quarter ended [___________, 20__].
2.
The financial statements referred to in Paragraph 1 fairly present, in all
material respects, the consolidated financial position and the results of
operations of the Company and its Subsidiaries.

3.
The undersigned has reviewed and is familiar with the terms of the Credit
Agreement and the other Loan Documents and has made, or has caused to be made
under my supervision, a detailed review of the transactions and conditions
(financial or otherwise) of the Company and its Subsidiaries during the
accounting period covered by the attached financial statements.





--------------------------------------------------------------------------------






4.
To the best of the undersigned’s knowledge, the Company and each of its
Subsidiaries have, during such period, observed, performed and/or satisfied
and/or have caused to be observed, performed and/or satisfied all of their
respective covenants and other agreements contained in the Loan Documents to
which they are a party, and have satisfied every condition in the Loan Documents
to which they are a party to be observed, performed and/or satisfied by them,
and the undersigned has no knowledge of any condition, event or occurrence,
which constitutes a Default or Event of Default, except as set forth below:    

[Describe below (or in a separate attachment to this Certificate) the
exceptions, if any, to paragraph 4 above by listing, in detail and with
reference to specific sections of the Credit Agreement, the nature of the
condition, event or occurrence, the period during which it has existed and the
actions that the Company has taken, is taking or proposes to take with respect
to such condition, event or occurrence.]
5.
The financial covenant and other compliance analyses and information set forth
on Schedule 1 attached hereto are true, complete and accurate on and as of the
date of this Certificate.

The foregoing certifications, together with the computations set forth in
Schedule 1 hereto, are made and delivered, and the financial statements
referenced above are made or posted, as applicable, this ___ day of _______,
20__, pursuant to the provisions of the Credit Agreement.
GRANITE CONSTRUCTION INCORPORATED


By:                             
Name:                         
Title:                             






--------------------------------------------------------------------------------




Schedule 1
to Compliance Certificate
1.
Investments - Construction JV Investments and Permitted Purchases and Other
Acquisitions. Section 7.02(k)

A.
The aggregate amount of total cash consideration, including Contingent
Acquisition Obligations and other contingent obligations, paid by or on behalf
of the Company and its Subsidiaries for any Investment under Section 7.02(k),
when aggregated with the total cash consideration paid by or on behalf of the
Company and its Subsidiaries for all such Investments consisting of Construction
JV Investments, purchases and acquisitions: $_________________

Requirement: The amount in (A) may not exceed $250,000,000.
2.
Indebtedness - Other Indebtedness. Section 7.03(h)

A.
Indebtedness of the Company and its Subsidiaries, comprised solely of

(i)
the outstanding principal amount of unsecured obligations, whether current or
long-term, for borrowed money and all obligations evidenced by bonds (other than
performance, surety and appeal bonds), debentures, notes, loan agreements or
other similar instruments: $____________________

(ii)
Attributable Indebtedness in respect of capital leases and Synthetic Lease
Obligations: $____________________

(iii)
Contingent Acquisition Obligations in respect of any Acquisition or Investment
otherwise permitted hereunder: $____________________

(iv)
without duplication, Guarantee Obligations with respect to Indebtedness of the
types specified in the immediately preceding clauses (i), (ii) and (iii):
$____________________

provided that none of the foregoing includes Indebtedness of any co-joint
venturer in any Joint Venture to which the Company or any Subsidiary is a party
that has been assumed by the Company or any Subsidiary if such Indebtedness was
not originally incurred by such co-joint venturer in connection with (and
relates solely to) the subject Joint Venture:
B.
(A)(i) plus (A)(ii) plus (A)(iii) plus (A)(iv):
$____________________                

C.
(A)(i) plus (A)(ii) plus (A)(iii) plus (A)(iv) to the extent subject to
amortization or prepayment at maturity prior to the Maturity Date:
$____________________            

Requirement: The amount in (B) may not exceed $150,000,000 and the amount in (C)
may not exceed $100,000,000.
3.
Restricted Payments. Section 7.07(e)

A.
The aggregate amount of shares of the Company’s capital stock, or warrants,
rights or options to acquire any such shares for cash, purchased, redeemed or
otherwise acquired by the Company: $____________________            

Requirement: If the Consolidated Leverage Ratio on a pro forma basis is greater
than or equal to 2.00 to 1.00, the amount in (A) may not exceed $64,800,000.
4.
Minimum Consolidated Tangible Net Worth. Section 7.12(a)

A.
Consolidated Tangible Net Worth ((A)(i) minus A(ii)):
$____________________            

(i)
Consolidated Stockholders’ Equity for the Company and its consolidated
Subsidiaries (excluding Project Debt Entities) (determined in accordance with
GAAP): $___________________

(ii)
Intangible Assets of the Company and its consolidated Subsidiaries (excluding
Project Debt Entities) (determined on a consolidated basis in accordance with
GAAP): $____________________

B.
Consolidated Net Income. Net income, on a consolidated basis, of the Company and
its consolidated Subsidiaries from continuing operations, excluding
extraordinary items and excluding gains and losses from Dispositions earned in
each fiscal quarter ending after the date of the Audited Financial Statements
(not including net income in respect of or attributable to any Project Debt
Entity unless and until such net income has been received by a Borrower or
Subsidiary (other than a Project Debt Entity) in the form of dividends or
similar distributions) with no deduction for a net loss in any such fiscal
quarter: $____________________                





--------------------------------------------------------------------------------




C.
Calculation of Minimum Consolidated Tangible Net Worth:

((C)(i) + (C)(ii) + (C)(iii)) below): $____________________            
(i)
$600,000,000

plus
(ii)
50% of Consolidated Net Income (line (B) above) earned in each fiscal quarter
ending after March 31, 2014: $____________________            

plus
(iii)
50% of the aggregate increases in Consolidated Stockholders’ Equity for the
Company and its Subsidiaries (line (A)(i) above) since March 31, 2014 by reason
of the issuance and sale of the capital stock of the Company: $________________

Requirement: The amount in (A) may not be less than the amount in (C).
5.
Minimum Consolidated Interest Coverage Ratio. Section 7.12(b)

A.
Consolidated EBITDA for the Company and its consolidated Subsidiaries ((A)(i)
plus (A)(ii) plus (A)(iii) plus (A)(iv)): $____________________        

(i)
Net income, on a consolidated basis, of Company and its Subsidiaries (excluding
any Project Debt Entity) from continuing operations, excluding extraordinary
items and excluding gains and losses from Dispositions plus Consolidated Cash
Taxes for such period and the following to the extent deducted in calculating
such Consolidated Net Income for such Subject Period: $_______________        

(ii)
Consolidated Interest Expense for such Subject Period to the extent deducted in
calculating Consolidated Net Income: $____________________            

(iii)
Depreciation and amortization expense for such Subject Period to the extent
deducted in calculating Consolidated Net Income:
$____________________            

(iv)
Non-cash charges (excluding any such non-cash charges that represent the accrual
of, or reserve for, anticipated cash charges in any future period) for such
Subject Period to the extent deducted in calculating Consolidated Net Income:
$____________________1            

B.
Consolidated Interest Expense for the Company and its consolidated Subsidiaries
((B)(i) plus (B)(ii)): $____________________        

(i)
All interest, premium payments, fees, charges and related expenses of the
Company and its consolidated Subsidiaries in connection with borrowed money
(including capitalized interest) or in connection with the deferred purchase
price of assets, in each case to the extent treated as interest in accordance
with GAAP (excluding such amounts in respect of Project Debt):
$_________________        

(ii)
The portion of rent expense of the Company and its Subsidiaries with respect to
such Subject Period under capital leases that is treated as interest in
accordance with GAAP and the portion of Synthetic Lease Obligations payable by
the Company and its Subsidiaries with respect to such Subject Period that would
be treated as interest in accordance with GAAP if such lease were treated as a
capital lease under GAAP (excluding such amounts in respect of Project Debt):
$____________________        









1All components of Consolidated EBITDA for such period shall include or exclude,
as the case may be, without duplication, such components of Consolidated EBITDA
attributable to any Investment permitted pursuant to Section 7.02 of the Credit
Agreement other than Construction JV Investments arising in the Ordinary Course
of Business consummated during such period or any business or assets that have
been Disposed of after the first day of such period and prior to the end of such
period, in each case as determined on a pro forma basis, in accordance with
Regulation S-X promulgated by the SEC.






--------------------------------------------------------------------------------




C.
Ratio of (A) to (B): ____________________ to 1.00

Requirement: The ratio in (C) (i.e., the ratio of (A) to (B)) may not be less
than 4.00 to 1.00 as of the last day of any fiscal quarter of the Company.
6.
Maximum Consolidated Leverage Ratio. Section 7.12(c)

A.
Consolidated Funded Indebtedness for the Company and its consolidated
Subsidiaries ((A)(i) plus (A)(ii) plus (A)(iii)):
$____________________                

(i)
On a consolidated basis, the outstanding principal amount of all obligations,
whether current or long-term, for borrowed money (including Obligations under
the Credit Agreement) and all obligations evidenced by bonds, debentures, notes,
loan agreements or other similar instruments of Company and its consolidated
Subsidiaries (not including Project Debt): $___________________        

(ii)
Attributable Indebtedness in respect of capital leases, Synthetic Lease
Obligations and sale-leaseback transactions of Company and its consolidated
Subsidiaries (not including Project Debt): $____________________                

(iii)
Without duplication, Guarantee Obligations with respect to Indebtedness of the
types specified in the immediately preceding clauses (i) and (ii) of Persons
other than the Company or any Subsidiary: $____________________

B.
Consolidated EBITDA for the Company and its consolidated Subsidiaries (line
(5)(A) above): $___________            

C.
Ratio of (A) to (B): ____________________ to 1.00

Requirement: The ratio in (C) (i.e., the ratio of (A) to (B)) may not exceed, as
of the last day of any fiscal quarter of the Company, the ratios set forth below
opposite such period:
Four Fiscal Quarters Ending
Maximum Consolidated Leverage Ratio
March 31, 2014
3.75 to 1.0
June 30, 2014
3.50 to 1.0
September 30, 2014
3.25 to 1.0
December 31, 2014 and each fiscal quarter thereafter
3.00 to 1.0



; provided that during any Collateral Release Period, the ratio in (C) may not
exceed, as of the last day of such fiscal quarter, 2.50 to 1.00.
Applicable Rate: Pricing Level ____
Pricing Level
Consolidated Leverage Ratio
1
Less than 0.50 to 1.00
2
Greater than or equal to 0.50 to 1.00 but less than 1.00 to 1.00
3
Greater than or equal to 1.00 to 1.00 but less than 2.00 to 1.00
4
Greater than or equal to 2.00 to 1.00 but less than 2.50 to 1.00
5
Greater than or equal to 2.50 to 1.00







--------------------------------------------------------------------------------




7.
Consolidated Fixed Charge Coverage Ratio. For purposes of determining whether
the Company may request a Collateral Release (commencing with the fiscal quarter
ending June 30, 2013)

A.
Consolidated EBITDA for the Company and its consolidated Subsidiaries (line
(5)(A) above): $____________________            

B.
Consolidated Fixed Charges for the Company and its consolidated Subsidiaries
((B)(i) plus (B)(ii) plus (B)(iii) plus (B)(iv) plus (B)(v)):
$____________________                

(i)
Consolidated Interest Expense for the Company and its consolidated Subsidiaries
(line 5(B) above): $____________________                    

(ii)
The aggregate amount of Federal, state, local and foreign taxes paid in cash by
the Company and its consolidated Subsidiaries:
$____________________                

(iii)
The aggregate principal amount of all regularly scheduled principal payments of
Consolidated Funded Indebtedness (for the avoidance of doubt, excluding all
payments in respect of revolving Indebtedness and prepayments in respect of all
Indebtedness) for the Company and its consolidated Subsidiaries:
$____________________            

(iv)
the lesser amount of (x) the aggregate amount of all capital expenditures for
the Company and its consolidated Subsidiaries and (y) $37,500,000:
$____________________                

(v)
The aggregate amount of all Restricted Payments made in cash for the Company and
its consolidated Subsidiaries: $____________________                

C.
Ratio of (A) to (B): ____________________ to 1.00







